Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 20, 2022, wherein claim 1 is amended, claims 18 and 19 are canceled, and new claim 23 is introduced.  This application is a continuation of US application 15/113127, now US patent 10603300, filed July 21, 2016, which is a national stage application of PCT/EP2015/050940, filed January 20, 2015, which claims benefit of foreign applications EP14152327.4, filed January 23, 2014, and EP14186477.7, filed September 25, 2014.
Claims 1, 2, 7-17, 22, and 23 are pending in this application.
Claims 1, 2, 7-17, 22, and 23 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 20, 2022, with respect to the rejection of claims 1, 2, and 7-18 under 35 USC 103 for being obvious over Thomas et al. in view of Eckhardt et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to exclude compositions including active agents other than SGLT2 inhibitors.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 20, 2022, with respect to the rejection of claim 19 under 35 USC 103 for being obvious over Thomas et al. in view of Eckhardt et al. in view of Sako et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been 

Applicant’s amendment, submitted January 20, 2022, with respect to the rejection of claim 19 under 35 USC 103 for being obvious over Liou et al. in view of Eckhardt et al. in view of Sako et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to exclude compositions including active agents other than SGLT2 inhibitors.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US pre-grant publication 2013/0046088, cited in PTO-892 submitted September 23, 2021) in view of Eckhardt et al. (PCT international publication WO2007/093610, included with PTO-1449 submitted May 11, 2021)
Base claim 1 is directed to a method of treating a metabolic disorder selected from various disorders including diabetes, hyperglycemia, and related conditions, in a canine animal comprising administering to the canine animal a SGLT-2 inhibitor having a particular formula which corresponds to the known compound velagliflozin.  Dependent claims 2 and 22 specify a particular dosage of the 
Liou et al. discloses compounds that inhibit SGLT, crystalline forms of said compounds, and methods of using these compounds, optionally in combination with other therapeutic agents, for treating diseases and conditions which are affected by SGLT inhibition. (p. 1 paragraph 6) The compounds are specifically SGLT2 inhibitors (p. 3 paragraph 40) and can be prepared as crystalline complexes with amino acids. (p. 4 paragraph 41) Liou et al. further discloses methods of using these compounds to treat diseases which can be affected by SGLT2 inhibition. (p. 4 paragraphs 45-46) The compounds themselves are C-glycosyl heteroaryl compounds having a structure that encompasses the claimed structure, in complex with one or two molar equivalents of an amino acid. (p. 4 paragraphs 47-48) The amino acid used for complexation can be for example L-proline. (p. 6 paragraph 75) These compositions can be administered by oral or parenteral administration. (p. 9 paragraphs 103 and 106) The disclosed compounds can be administered to treat diseases including type 1 or 2 diabetes, diabetic complications, insulin resistance, metabolic syndrome, obesity, and other diseases. (p. 10 paragraph 113) Subjects treatable using SGLT2 inhibitors include domestic animals such as dogs. (p. 13 paragraph 123) Other agents which can be administered in combination with the disclosed compounds include insulin and insulin mimetics. (p. 11 paragraph 115) A preferred oral dosage for these compounds is 1-30 mg. (p. 13 paragraph 124) Liou et al. does not specifically disclose a method wherein the SGLT2 inhibitor has the structure recited in the instant claims.
Eckhardt et al. (PCT publication WO2007/093610, a publication specifically cited by Thomas et al.) discloses glucopyranosyl-substituted benzonitrile compounds having a structure which encompasses the compound used in the instant claims. (p. 2 lines 9-25, wherein R3 is cyclopropyl) These compounds 
It would have been obvious to use the specific claimed compound as the SGLT2 inhibitor, including as a 1:1 crystalline complex with proline, as the active agent in the therapeutic methods described by Liou et al., including in a method of treating a canine subject.  One of ordinary skill in the art would have seen the prior art as suggesting or motivating this choice because the compounds described by Eckhardt are members of the generic class of SGLT2 inhibitors described by Liou et al.
With respect to the specific dosage described in claim 2, assuming for example a 50-100kg human subject, the dosage of 1-100 mg described by Eckhardt et al. would amount to a dosage of 0.01-2mg/kg, which falls within the range described in claim 2.  One of ordinary skill in the art would have therefore used this as an approximate starting dosage when determining the appropriate dosage to administer to an animal subject such as a canine.
For these reasons the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted January 20, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that neither Liou nor Eckhardt particularly discloses treating canine subjects, and that the conclusion that the mention of dogs as patients in the disclosure of Liou renders obvious 
Regarding claim 2, Applicant argues that the specific dosage range recited in claim 2 of 0.01 to 5.0 mg/kg is not obvious over Liou et al. in view of Eckhardt et al. because the dosage described by Liou is a human dosage, and allometric scaling would have indicated that a dosage higher than 2.0 mg/kg would have been necessary for a canine subject.  However, the method of allometric scaling described by the declarant is something that would have been known to one of ordinary skill in the art, making the calculation of the appropriate human dose something that one of ordinary skill in the art could have done without excessive effort or unpredictability.  Furthermore although it would have been unexpected that doses below 2.0 mg/kg were effective, the claimed range goes as high as 5.0 mg/kg, and is therefore within the scope of what one of ordinary skill in the art would have found obvious and expected.
Therefore the rejection is deemed proper and made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1, 2, 7-19, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10603300. (of record in previous action, herein referred to as ‘300) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘300 anticipate the claimed invention.
Specifically, claim 1 of ‘300 claims a method of treating a metabolic disorder in a canine animal comprising administering to the animal a compound which is an SGLT2 inhibitor, wherein the metabolic disorder is one of the conditions recited in instant claim 1, the compound has the same structure recited in instant claim 1, and the compound is administered at a dosage anticipating the ranges recited in claims 2 and 22-23.  Furthermore dependent claims 3-17 of ‘300 add the same additional limitations as dependent claims 7-19, thereby anticipating the claimed invention. 
While Applicant states that the present claims are not obvious over the claims of ‘300 no specific arguments are made.  Therefore this statement is not treated as a traversal of the rejection, and it is maintained and made final.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/15/2022